DETAILED ACTION
This Office Action is in response to the amendment filed 6/22/2022.  Claims 1-2 and 8-9 are pending in this application.  Claims 1 and 8 are independent claims.  This Office Action is made final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per Claim 1, it recites a method for finding a square root, comprising comparing bits to generate new bit values, performing multiplications, performing additions, performing subtractions, and calculating integer square values.
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), such limitations explicitly cover mathematical calculations, relationships, and/or formulas.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites a “first register”, a “second register”, and an “operation circuit” for performing the claimed method.  However, these limitations are recited at a high-level of generality, i.e. as generic computer component(s) performing generic computer functions such as mathematical calculations with data stored in memory.  For instance, the claim fails to include any detail as to the structure of the claimed “operation circuit”, or how it functions(s) to perform the recited calculations.  Such limitations fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  
The claim also additionally recites storing the unsigned integer and the output bit(s) in the first and second registers.  However, the registers are recited at a high-level of generality, i.e. as generic computer memory for storing data.  As recited, the registers merely operate to generically store and provide data for use in the claimed abstract idea, and the claim fails to recite structural or functional limitations that would make the memory any more particular than a generic computer memory.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.
Finally, the claim recites outputting value(s) (i.e. “0” or “1”) as square root result(s).  However, this step is recited as a general means of outputting data from the abstract idea, and thus fails to impose a meaningful limit on the remaining method steps.  Such data output operations could be attached to any calculation(s) and are necessary for use of the judicial exception, amounting to insignificant extra-solution activity.  See MPEP § 2106.05(g)).
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, Claim 1 is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using a generic “operation circuit” and registers to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP § 2106.05(f).  Moreover, storing and retrieving data in a memory is well-understood, routine, conventional activity that fails to qualify as significantly more than the judicial exception.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.  Finally, outputting data that is necessary for use of the recited judicial exception represents mere data output and is insignificant extra-solution activity.  The courts have found limitations directed to receiving/retrieving and outputting/storing information electronically, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”, “receiving or transmitting data over a network”.  Well-understood, routine and conventional activity cannot provide an inventive concept.  Accordingly, Claim 1 is not patent-eligible under 35 U.S.C. 101.

As per Claim 2, it is rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  Claim 2 is dependent on Claim 1, but fails to include any additional elements sufficient to amount to significantly more than the judicial exception.  It recites further limitations that are abstract mathematical concepts without reciting any additional elements that impose meaningful limits on practicing the abstract idea.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claims 8-9, they recite device(s) comprising the limitations of Claims 1-2 respectively, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Thus, Claims 8-9 are rejected under the same rationale as presented in the above rejections of Claims 1-2.

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. 102 have been fully considered and are persuasive.  The corresponding rejections of Claims 1-2 and 8-9 have been withdrawn. 

Applicant’s arguments with respect to 35 U.S.C. 101 have been fully considered but are unpersuasive.

Applicant argues that the claims impose a meaningful limit on the judicial exception, specifically by improving the functioning of a computer by implementing multiplications/divisions with simple bit-shifts thereby eliminating the need for a multiplier, and by eliminating the need for a lookup table (LUT) when calculating a square root.
The Examiner respectfully submits that performing mathematical operation(s) with “an operation circuit” and storing the input/output numbers in “register(s)” does not amount to a meaningful limit on the abstract idea, and thus does not constitute a practical application or significantly more, as discussed in the above claim rejection(s).  For example, the additional elements recited in the claims describe a generic computer processor and memory which perform generic computer functions, i.e. storing numbers in memory and performing arithmetic operation(s) with the numbers stored in memory.  Thus, the claimed abstract idea can be performed on a general purpose computer without requiring any new functionality or machinery, i.e. without adding to the capabilities of a computer.  Therefore, these elements fail to provide a meaningful limitation on the claimed steps, and cannot be considered as offering an improvement to the functioning of a computer or to another technology.
More importantly, any improvement stemming from the ability to perform the claimed calculation(s) without the need for a table is entirely contained in the abstract idea.  However, an improvement to the functioning of a computer cannot rely upon the excluded subject matter (i.e. the abstract idea).  In other words, “a claim for a new abstract idea is still an abstract idea”, and any improvement offered by the abstract idea cannot itself be abstract (see MPEP 2106.05(I)).  In the instant case, the claimed arithmetic calculations can be performed without a lookup table either mentally, by hand, or with pen and paper.  Therefore, the purported improvement is realized whether performed on a computer or not.  See MPEP 2106.05(a), "It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements."  Thus, the lack of a lookup table in the claims cannot satisfy the “improvement consideration” under Prong Two of Step 2A or under Step 2B.  
Finally, with regard to replacing multiplication/division operations with bit shift operations, the Examiner respectfully submits that such limitations are not reflected in the claims and therefore cannot be considered as providing a technical improvement to the computer or other technology.  See MPEP 2106.04(d)(1):
“…the claim must be evaluated to ensure the claim itself reflects the disclosed
improvement in technology. That is, the claim includes the components or steps of the
invention that provide the improvement described in the specification.”
In other words, for a claim to be considered a computing improvement by implementing a multiplication-by-two via a shift operation or shifter circuit, the claim must recite a shift operation or a shifter circuit, which the claims do not.  Without reciting the component or technology that is being improved, the claim does not satisfy the “improvements consideration” as outlined in MPEP 2106.04(d)(1) and 2106.05(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182